UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1907


DADLY TILUS,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 23, 2009               Decided:   March 17, 2009


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Dosa-Wea Neufville, III, MORAISNEUFVILLE LAW FIRM, LLC,
Silver Spring, Maryland, for Petitioner.     Gregory G. Katsas,
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Jeffery R. Leist, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dadly Tilus, a native and citizen of Haiti, petitions

for    review    of   an   order       of    the    Board    of   Immigration      Appeals

(“Board”)       denying    his    motion       to     reconsider    its    prior    order,

which denied Tilus’ motion to remand his case to the immigration

judge.    We have reviewed the record and the Board’s order, and

find that the Board did not abuse its discretion in denying the

motion to reconsider.            See 8 C.F.R. § 1003.2(a) (2008); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).                           Accordingly, we

deny    the   petition     for        review    for    the   reasons      stated   by   the

Board.    See In re: Tilus (B.I.A. July 18, 2008).                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in    the     materials     before    the    court     and

argument would not aid the decisional process.


                                                                       PETITION DENIED




                                               2